Citation Nr: 0507573
Decision Date: 03/14/05	Archive Date: 04/27/05

Citation Nr: 0507573	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-13 513	)	DATE MAR 14 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1973 to August 1974.  This matter is on appeal to the Board 
of Veterans' Appeals (Board) from a July 2002 rating decision 
by the Fort Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


VACATUR

A February 16, 2005 decision of the Board, in pertinent part, 
denied service connection for a sinus disorder based 
essentially on a finding that it was not shown that the 
veteran had such disorder.  However, a couple of days prior 
 to issuance of that decision VA had received evidence (not 
associated with the veteran's claims file at the time of the 
decision) which, in pertinent, included a December 2004 
medical record showing a diagnosis of chronic rhinosinusitis.  
Hence, that portion of the February 16, 2005 Board decision 
that denied service connection for sinusitis was based on a 
less than complete evidentiary record in the matter.   

Accordingly, it is the decision of the Board that the portion 
of the February 16, 2005, Board decision which denied service 
connection for a sinus disorder must be, and is, VACATED.

A new decision will be separately issued in the matter of 
entitlement to service connection for a sinus disorder, and 
will be entered as if the applicable portion of the February 
16, 2005, Board decision had not been issued.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





Citation Nr: 0504358	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an allergy 
disorder.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for an undiagnosed 
illness due to neurotoxin exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1973 to August 1974.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from November 2001 
(allergy disorder and undiagnosed illness due to neurotoxin 
exposure) and July 2002 (tinnitus and sinus disorder) rating 
decisions by the Fort Harrison, Montana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In October 2003, 
the Board remanded the case for further development of the 
evidence, and to meet due process considerations, including 
mandates of the Veterans Claims Assistance Act of 2000 
(VCAA).  


FINDINGS OF FACT

1.  There is no competent evidence that any tinnitus the 
veteran has is related to his active service.

2.  The veteran is not shown to have a chronic allergy or 
sinus disorder.

3.  The veteran did not serve during the Persian Gulf War, 
and is not shown to have a chronic disorder due to exposure 
to neurotoxins.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).  

2.  Service connection for an allergy disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  

3.  Service connection for a sinus disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

4.  Service connection for an undiagnosed illness claimed as 
due to neurotoxin exposure is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is not an issue; all these matters have 
been addressed on the merits.  The veteran was notified why 
service connection was denied for the claimed disorders in 
the November 2001 and July 2002 rating decisions and in a 
September 2002 statement of the case (SOC).  The RO initially 
provided the veteran with "VCAA-type" notice (including 
notice of what type of evidence was needed to establish 
service connection, and of his and VA's respective 
responsibilities in claims development) in February 2002 
(concerning the issues regarding tinnitus and a sinus 
disorder).  The SOC also outlined pertinent VCAA provisions.  
An October 2002 letter, addressing all four issues on appeal, 
included notice similar to that provided in the February 2002 
letter.  A July 2004 letter, mailed to the veteran's current 
address of record, while not specifically mentioning 
"VCAA," again informed him what evidence was needed to 
establish service connection, and of his and VA's respective 
responsibilities in claims development.  While the letter 
advised the veteran that he should submit additional evidence 
in support of his claim within 60 days, it also advised him 
that evidence received within a year would be considered.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  While notice regarding the 
allergy and undiagnosed illness claims was not provided prior 
to the initial adjudication of those claims, it was provided 
prior to the RO's last review, and the veteran has had ample 
opportunity to respond.  He is not prejudiced by any notice 
timing defect.

As to notice content, the July 2004 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  The September 
2002 SOC, at page two, advised the veteran to "provide any 
evidence in [his] possession that pertains" to his claims.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
available private treatment records.  Medical records 
considered by the Social Security Administration (SSA) in 
various claims brought by the veteran have been associated 
with the record.  The veteran is not shown to have been 
awarded SSA disability benefits; the determinations by SSA 
show primary diagnoses other than those at issue herein.  In 
the October 2003 remand the veteran was instructed to let VA 
know if he desired a local hearing.  This information was 
also sought in the above-mentioned April 2004 letter.  The 
veteran did not respond.  The duty to assist is not a one-way 
street.  "If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  He has been afforded VA examinations.  VA's 
duties to assist, including those mandated by the VCAA, are 
met.

Factual Background

The veteran's service medical records contain a notation to 
mucous retention cyst in the maxillary sinus region in May 
1974; examination was unremarkable.  An undated treatment 
record shows that X-rays of the sinuses were considered 
normal.  He was instructed to report to an allergy clinic in 
August 1974.  No residuals were noted on August 1974 
separation examination.  
The veteran complained of sinus problems in October 1996.  
See VA progress note.  A VA paranasal series in October 1996 
was negative (no mucosa thickening, etc.).  

An October 1997 private medical record shows diagnoses of 
bronchitis and sinusitis.

On September 2001 VA examination the veteran denied 
allergies, but did complain of nasal drainage or chronic 
sinusitis.  

A May 2002 letter from a private audiologist notes that the 
veteran, in the course of fee-basis examination, complained 
of bilateral tinnitus.  Testing showed a mild to moderate 
sensorineural hearing loss.  Tinnitus was not diagnosed, and 
the audiologist opined that review of the veteran's service 
medical records failed to indicate any perception of tinnitus 
at the time of his service discharge.  

On April 2002 VA sinus examination no symptoms of sinusitis 
were reported.  A May 2002 VA CT (computed tomography) 
examination revealed no maxillofacial evidence of acute or 
chronic sinusitis.  

A March 2003 statement from the veteran, received in April 
2003, shows that he claimed that the medical evidence showed 
that during his period of service he had a "serious exposure 
of something."  

In an April 2003 letter a consulting audiologist reported 
that following a review of the veteran's claims file, it was 
his opinion that there was no evidence of record which showed 
that the veteran suffered from tinnitus during service, and 
that the veteran's current tinnitus probably did not begin 
during service.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Compensation is payable to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  As this appellant did not 
serve during the Persian Gulf era, the "Persian Gulf" 
presumptions do not apply.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.



Analysis

Tinnitus

The veteran was an aircraft loadmaster in the military.  
Presumably he was exposed to acoustical trauma.  Even though 
there is no formal medical diagnosis of tinnitus, there is 
some evidence the veteran has disorder.  He reported tinnitus 
on May 2002 VA fee-basis examination, and the April 2003 
consulting audiologist appears to concede that the veteran 
has such disability.  Regardless, there is no evidence of a 
nexus between the veteran's tinnitus and his military service 
or any exposure to noise trauma therein.  His tinnitus 
complaints were first noted many years postservice (he 
claimed service connection for tinnitus in 2002).  
Significantly, a consulting audiologist opined in April 2003 
that any perception of tinnitus probably did not have its 
roots in service.  There is no competent (medical) evidence 
to the contrary.  The preponderance of the evidence is 
against this claim.  Hence, it must be denied.

Allergy Disorder

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, while the veteran is shown to have been seen 
in an allergy clinic during service (no diagnosis was made at 
the time), on VA examination in September 2001 he denied 
allergies, and an allergy disorder was not diagnosed.  In the 
absence of proof of a present disability, there cannot be a 
valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran was advised that to establish service connection for 
a claimed disability, he must show that he has such 
disability.  See July 2004 letter.  He has not submitted any 
evidence of a current diagnosis of an allergy disorder.  As 
the threshold requirement for establishing service connection 
is not met, the claim must be denied.



Sinus Disorder

While sinusitis was diagnosed on private examination in 
October 1997, on VA CT examination in May 2002 there was no 
evidence of chronic sinusitis on paranasal testing.  On April 
2002 VA examination, the examiner noted that review of the 
record (other than the October 1997 private diagnosis of 
sinusitis) did not show either a history of chronic sinusitis 
or any treatment for acute sinusitis.  Again, in the absence 
of proof of a present disability, there cannot be a valid 
claim [of service connection].  Hickson, Brammer, supra.  The 
April 2002 VA examiner noted that the veteran's discomfort 
was in the area of the supraorbital area and that his current 
symptoms were not related to his mucosal retention cyst in 
service.  The veteran was advised that to establish service 
connection for a claimed disability, he must show that he has 
such disability.  See July 2004 letter.  This threshold 
requirement is not met.  Hence, the claim must be denied.

Undiagnosed Illness due to Neurotoxin Exposure

The veteran did not serve during the Persian Gulf War.  
Hence, legal presumptions for "undiagnosed illness" 
resulting from such service do not apply.  See 38 U.S.C.A. 
§ 1117.  

Further, even disregarding the fact that the veteran has yet 
to advise VA what particular symptoms he claims resulted from 
neurotoxin exposure (he claimed in April 2003 that he was 
exposed to "something" during his period of service), the 
record is devoid of anything indicating he had neurotoxin 
exposure or that he has any current disability caused by such 
exposure.  In the absence of proof of a present disability, 
there cannot be a valid claim [of service connection].  
Hickson, Brammer, supra.  The veteran was advised that to 
establish service connection for a claimed disability, he 
must show that he has such disability.  See July 2004 letter.  
He has not submitted any evidence of a current diagnosis 
associated with exposure to neurotoxins or identified any 
health care provider who could confirm he has such disorder.  
The threshold requirement for establishing entitlement to the 
benefit sought is not met.  Hence, the claim must be denied.

ORDER

Service connection for tinnitus is denied.

Service connection for an allergy disorder is denied.

Service connection for a sinus disorder is denied.

Service connection for an undiagnosed illness due to 
neurotoxin exposure is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



